Citation Nr: 0311307	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1981.  The veteran also served in the National Guard from 
February 1982 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In April 2003 the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran has bilateral hearing loss disability as the 
result of in-service noise exposure. 


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the regulations implementing it.

II.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is 
also subject to the additional requirements of 38 C.F.R. § 
3.385, which provides that under the laws administered by the 
VA, impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4,000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less that 94 percent.  38 
C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The presence of hearing loss disability is not documented in 
the veteran's service medical records or his National Guard 
records.

In January 2000 the veteran submitted a private audiology 
report, which indicates that his pattern of hearing loss was 
consistent with possible noise induced loss.





A February 2000 VA audiological report indicates that the 
veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
60
70
LEFT
10
5
10
60
85

The speech audiometry indicated speech discrimination scores 
of 96 percent in both ears.  The diagnosis was moderately 
severe to profound high frequency sensorineural loss in both 
ears.

Thus, the evidence establishes that the veteran currently has 
bilateral hearing loss disability for VA compensation 
purposes.  

Currently, the veteran contends that the RO erred by failing 
to grant service connection for his diagnosed bilateral 
hearing loss.  He testified at his April 2003 hearing and 
reported on the occasions of his January and February 2000 
audiological evaluations that his bilateral hearing loss was 
precipitated by noise exposure in service.  According to the 
veteran, during the course of training as a second lieutenant 
of infantry and as the result of his subsequent assignments 
during service, he was exposed to a very "noisy 
environment," to include noise exposure associated with loud 
and prolonged weapons firing and loud armored personnel 
carriers.  At the time of his April 2003 hearing, the veteran 
also stressed that his exposure to loud noises had been 
limited to his period of active military service due to the 
fact that he never engaged in a post-service occupation which 
involved exposure to loud noises. 

The veteran's DD 214 corroborates that the veteran served as 
an infantry officer for six years and months.  As such, the 
veteran's account as to the circumstances surrounding his 
exposure to loud noise in service is credible.  The veteran 
has additionally submitted medical evidence indicating his 
pattern of hearing loss is consistent with possible noise 
induced loss.  In light of this medical opinion supporting 
the claim and the Board's determination that the statements 
of the veteran concerning his in-service noise exposure are 
credible, the Board is satisfied that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted for 
bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

